DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: In page 7, line 4, “NANO” might be “NAND”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 14-16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to using a graph to represent a computing environment. Such a graph and its modeling is a mathematical representation in computer science field as known under Graph Theory; therefore, the claims are directed to non-statutory subject matters and considered as an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-3, 6, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gambetta (US 2929/0,334,563).

Referring to claims 1 and 14, Gambetta discloses a method of operation of a hybrid processor (fig. 3, system 300), the hybrid processor comprising a quantum processor (fig. 3, quantum computing 320) and a classical processor (fig. 3, classical computing 310), the quantum processor having a plurality of devices (fig. 3, qubits 344; fig. 10, input/output quantum circuit 1022/1024), each of the plurality of devices having respective parameter (fig. 8, input circuit 810 Q0/Q1/Q2/U1/U2 etc.) such that the quantum processor has a set of parameters (fig. 8, input circuit 810 Q1/Q1/Q2/U1/U2 etc.) comprising the respective parameter of each of the plurality of devices, one of the parameters in the set of parameters having a dependence from another (fig. 8, such as U1/U2 depends on Q0/Q1/Q2/C0) one of the parameters in the set of parameters, the method comprising:
mapping the set of parameters as a plurality of vertices (fig. 8, mapping from input quantum circuit 810 to directed acrylic graph 820) in a graph via the classical processor;

ordering the vertices (fig. 5, transformation operation 540; para. 0057, determine execution order) of the graph via the classical processor; and 
measuring each parameter in the set of parameters according to the order of the vertices of the graph (fig. 5, analysis operation 550) via the classical processor.

As to claims 2 and 15, Gambetta discloses the method of claim 1, wherein ordering the vertices of the graph includes ordering the vertices of the graph using one of: a topological sort, a breadth-first sort, a depth-first sort, and a best-first sort (para. 0042, such as depth of quantum circuit/vertex).

	As to claim 3, Gambetta discloses the method of claim 1 wherein mapping the set of parameters as a plurality of vertices in a graph includes mapping a vertex for each parameter whose measurement value is used to operate the quantum processor (fig. 8, input circuit 810 Q1/Q1/Q2/U1/U2 etc.).

	As to claims 6 and 19, Gambetta discloses the method of claim 4 comprising updating the graph by one of changing edges, adding 

	As to claim 16, Gambetta discloses the hybrid system of claim 14 wherein the classical processor is to map a vertex for each parameter needed to operate the quantum processor (fig. 8, input quantum circuit 810 represented with directed acrylic graph 820).

	Allowable Subject Matter
Claims 4-5, 7-13, 17-18 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The feature of specific parameters used to ordering the directed acyclic graph. The invention can be understood as illustrated in fig. 2.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0,005,155 discloses scheduler and simulator for processor using directed acyclic graph.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182